The Court
(nem. con.) rejected the deposition, because it did not appear to be taken in a cause in which James Anderson is a defendant.
Mr. Key also objected to the deposition of David Seldon, because the judge had not certified that the defendant had no attorney within one hundred miles of the place of caption. He had certified that no notice was given to the adverse par ties, because they were not within one hundred miles, but said nothing of their attorney.
The Court (nem. con.) overruled the objection, because the judge was not required, by the Act of Congress, to give any reason for not giving notice; and, if he had, his certificate would not be conclusive evidence of the fact that neither the party, nor his attorney was within one hundred miles of the place of caption. The defendants, not having had notice, may object, on that ground, and the plaintiffs may show, in fact, that neither the defendants nor their attorney were within the one hundred miles, &e.
The defendants having given notice to the plaintiffs to produce a certain account at the trial, and the plaintiffs having produced it accordingly, the defendants declined to use it; whereupon the plaintiffs offered to read it, in evidence, to the jury. To this the defendants objected, and
The Court (nem. con.) sustained the objection, and refused to permit the plaintiff to read it to the jury. The plaintiffs became nonsuit, but the Court permitted the cause to be reinstated, upon payment of the costs of the term.
The cause, at a subsequent term, was, by consent, returned to the Alexandria docket.